                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 JOHN K. MACIVER INSTITUTE FOR PUBLIC
 POLICY and WILLIAM OSMULSKI,

                              Plaintiffs,
                                                                 OPINION and ORDER
        v.
                                                                      19-cv-649-jdp
 TONY EVERS, in his official capacity as Governor of
 the State of Wisconsin,

                              Defendant.


       This case involves a dispute over credentials for press conferences held by Governor

Tony Evers. Plaintiffs contend that they have a First Amendment right to press credentials, but

that Evers withholds credentials because of plaintiffs’ conservative viewpoint. Plaintiffs seek

no damages; they ask only that the court order Evers to grant them access to his press

conferences.

       Plaintiffs moved for a preliminary injunction. Dkt. 6. The case calls for a straight-

forward application of public forum doctrine, as articulated in Perry Ed. Assn. v. Perry Local

Educators’ Assn., 460 U.S. 37 (1983) and cases following it. An Evers press conference is a non-

public forum, to which Evers may restrict access using reasonable, viewpoint-neutral criteria.

After this suit was filed, Evers adopted press credentialing criteria based on those used by

Congress and the Wisconsin Legislature. The court is not persuaded by plaintiff’s argument

that these criteria, or Evers’s expressed interest in “fair and unbiased reporting,” embody any

viewpoint discrimination. Nor is the court persuaded that Evers has applied these criteria in a

discriminatory way.
       While the motion for preliminary injunction was under advisement, plaintiffs moved

under Rule 65(a)(2) to consolidate the decision on the injunction with a decision on the merits,

effectively converting the motion to one for summary judgment. Dkt. 28. Plaintiffs state that

the material facts are undisputed; the court will grant the motion to consolidate. (Because the

court is denying plaintiffs’ request for an injunction, there is no prejudice to Evers, so there is

no need to wait for a response from Evers on the motion to consolidate.) For reasons explained

more fully below, plaintiffs’ consolidated motion for preliminary injunction and for summary

judgment is denied.



                                        BACKGROUND

       The following facts are drawn from plaintiffs’ proposed findings of fact and Evers’s

responses to them, Dkt. 16, as well as from the parties’ declarations and exhibits. Neither side

has requested a hearing, and the material facts are not disputed.

       The first plaintiff, the MacIver Institute, describes itself as “a Wisconsin-based think

tank that promotes free markets, individual freedom, personal responsibility and limited

government.” Dkt. 9, ¶ 3. Plaintiffs provide little information about the activities of the

MacIver Institute other than the MacIver News Service, which “investigates and reports on

what is happening in state and local institutions of government across Wisconsin.” Id. ¶ 4. The

second plaintiff is William Osmulski, the news director for the MacIver Institute. Dkt. 8, ¶ 1.

The president of the MacIver Institute, Brett Healy, describes it as “nonpartisan,” but that is

true only in the sense that it cannot lobby or expressly endorse political candidates without

jeopardizing its non-profit status. Its website (at www.maciverinstitute.com), where its news

reporting can be found, conveys consistently conservative political news and opinion


                                                2
supportive of Republican politicians. The court will refer to the plaintiffs together as “MacIver,”

unless its necessary to identify them separately.

       Tony Evers is the governor of Wisconsin, a Democrat elected in November 2018. Evers

regularly participates in events where he answers questions from journalists. These events fall

into four categories, described below in order of increasing exclusivity. See also Dkt. 15

(declaration from Evers’s deputy chief of staff).

       The first category consists of “public events.” Public events are open to all members of

the public, including journalists. Sometimes public events include a “press avail” component

where Evers will answer questions from journalists. Evers does not restrict who attends public

events, and MacIver does not object to Evers’s handling of public events.

       The second category consists of traditional “press conferences.” Attendance at press

conferences is necessarily limited for capacity and security. Journalists are typically informed

of press conferences through the “media advisory email list” maintained by Evers’s

communication department. To attend a press conference, journalists on the media advisory

email list must submit an RSVP to the communication department. MacIver’s main objection

in this case is that it is not included on the media advisory email list, and thus its journalists

are not invited to press conferences.

       The third category consists of “press briefings,” which are off-the-record events to

provide background on significant initiatives before they are announced to the public.

Attendance at press briefings is by specific invitation only. Invitations go to a selected sub-set

of the media advisory list—typically journalists who have a particularly substantial readership

or viewership or a relevant subject matter specialty. (MacIver does not separately discuss press

briefings in its motion for preliminary injunction, but the court assumes that MacIver believes


                                                3
it is entitled to be on the media advisory list, and that as a result it would get some invitations

to press briefings as well.)

       The fourth category includes “one-on-one meetings” with journalists. MacIver

acknowledges that Evers can grant exclusive interviews to specific journalists without violating

the rights of other journalists. MacIver does not object to Evers’s handling of one-on-one

meetings with the press.

       The dispute that led to this lawsuit arose shortly after Evers took office in January 2019.

Osmulski requested that MacIver journalists be added to the media email advisory list, but

Evers’s staff didn’t respond to the request. On February 28, the governor’s office hosted an

invitation-only press briefing to preview the 2019–2020 executive budget before its public

release. Osmulski heard about the press briefing second-hand, and he emailed Evers’s press

staff to RSVP for himself and another MacIver journalist. But when Osmulski and his colleague

arrived at the briefing, they were told that they weren’t on the RSVP list and were turned away.

Other journalists were also turned away that day.

       Over the next few weeks, Osmulski complained, without success, to Evers’s staff about

being excluded from press conferences and press briefings. In May, counsel for MacIver made

a public-records request for documents or communications related to any “neutral criteria the

Communications Department of the Governor’s Office uses to determine which journalists are

allowed access to briefings or other events.” Dkt. 7-6, at 2. The governor’s office produced

some responsive documents on June 20, but it withheld records that it considered privileged

attorney-client communications, including records about its press-access criteria. Dkt. 17-1.

       Six days later, on June 26, the governor’s office of legal counsel circulated an internal

memorandum to the communications department, providing “guidance for determining how


                                                4
and when media is granted access to the Governor for exclusive/limited-access events.”

Dkt. 15-1, at 1. The media memorandum stated that the “most important consideration is that

access is based on neutral criteria.” It advised the communications staff that in response to

requests for access, communication staff should consider the following non-exhaustive factors:

              1. Is the petitioner employed by or affiliated with an
                 organization whose principal business is news dissemination?

              2. Does the parent news organization meet the following
                 criteria?

                  a. It has published news continuously for at least 18 months,
                     and;

                  b. It has a periodical publication component or an
                     established television or radio presence.

              3. Is the petitioner a paid or full-time correspondent, or if not, is
                 acting on behalf of a student-run news organization affiliated
                 with a Wisconsin high school, university, or college?

              4. Is the petitioner a bona fide correspondent of repute in their
                 profession, and do they and their employing organization
                 exhibit the following characteristics?

                  a. Both avoid real or perceived conflicts of interest;

                  b. Both are free of associations that would compromise
                     journalistic integrity or damage credibility;

                  c. Both decline compensation, favors, special treatment,
                     secondary employment, or political involvement where
                     doing so would compromise journalistic integrity; and

                  d. Both resist pressures from advertisers, donors, or any
                     other special interests to influence coverage.

              5. Is the petitioner or its employing organization engaged in any
                 lobbying, paid advocacy, advertising, publicity or promotion
                 work for any individual, political party, corporation or
                 organization?




                                               5
Id. A footnote explained that the factors were drawn from the press-access standards used by

the Wisconsin Capitol Correspondents Board and the United States Congress. See id. at 1, n.1.

       Evers’s original media advisory list was apparently based on the one used during his

campaign for the governorship. In the months following the circulation of the media

memorandum, the communications department made substantial changes to the media

advisory email list to reflect the criteria. Compare Dkt. 7-1 (original list), with Dkt. 15-2 (current

list). Recipients affiliated with the Democratic Party of Wisconsin and other political

organizations were removed from the list.

       The media memorandum was not made available to MacIver, so MacIver didn’t know

the basis for the administration’s refusal to include its journalists on the list. In August, MacIver

and Osmulski filed this suit, asserting claims under the First and Fourteenth Amendments and

moving for a preliminary injunction. MacIver learned about the administration’s media criteria

and the updated media advisory email list for the first time when Evers included them with his

brief in opposition to the motion for preliminary injunction. Evers says that MacIver journalists

are excluded from the media advisory email list under its press-access criteria because MacIver

is not principally a news organization. According to Evers, the MacIver Institute is a think tank

with an affiliated news service that makes no effort to distinguish the work of the news service

from the overall advocacy-focused mission of the think tank.



                                            ANALYSIS

       MacIver asserts three claims in its complaint: (1) a First Amendment equal-access claim

premised on the theory that any denial of press access is subject to strict scrutiny; (2) a First

Amendment viewpoint discrimination claim; and (3) a Fourteenth Amendment equal


                                                  6
protection claim. MacIver does not ask for damages; it seeks only declaratory and injunctive

relief, including an injunction enjoining Evers from excluding MacIver journalists from press

conferences and press briefings.

A. Preliminary injunction and summary judgment standards

       The court evaluates MacIver’s motion for preliminary injunction under the familiar two-

part framework. First, the plaintiff must make three threshold showings: (1) it will suffer

irreparable harm before a final resolution of the merits; (2) traditional legal remedies are

inadequate; and (3) there is some likelihood of success on the merits of the claim. HH-

Indianapolis, LLC v. Consol. City of Indianapolis and Cty. of Marion, 889 F.3d 432, 437 (7th Cir.

2018). Second, if the plaintiff makes the threshold showings, the court assesses the competing

harms and the interests of the public in light of the plaintiff’s chances of success. Id. Preliminary

injunctions that require an affirmative act by the defendant, instead of merely restraining

action, are “ordinarily cautiously viewed and sparingly issued.” Graham v. Med. Mut. of Ohio,

130 F.3d 293, 295 (7th Cir. 1997) (citation omitted).

       Summary judgment is appropriate only if there is no genuine dispute as to any material

fact. Fed. R. Civ. P. 56(a). In ruling on a motion for summary judgment, the court views all

facts and draws all inferences in the light most favorable to the non-moving party. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Summary judgment will not be granted unless

“the record taken as a whole could not lead a rational trier of fact to find for the non-moving

party.” Sarver v. Experian Info. Sols., 390 F.3d 969, 970 (7th Cir. 2004) (quoting Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)). The court agrees with MacIver

that the material facts are undisputed, so it’s efficient to consider the motion as one for




                                                 7
summary judgment. But, for the reasons that follow, the court concludes that MacIver is not

entitled to judgment as a matter of law.

B. Irreparable harm and adequacy of legal remedies

       MacIver contends that its journalists suffer irreparable harm every day that they are

excluded from Evers’s limited-access press events. Because they are excluded, MacIver

journalists must rely on the reporting of others and on after-the-fact press releases to cover the

Evers administration. They have no opportunity to ask questions at press conferences or

briefings. These are types of First Amendment harms that have been deemed to be irreparable.

See Karem v. Trump, No. CV 19-2514, 2019 WL 4169824, at *10 (D.D.C. Sept. 3, 2019)

(temporary suspension of journalist’s White House press pass “undoubtedly constitutes a

concrete, unrecoverable harm sufficient to warrant preliminary relief”); see also Elrod v. Burns,

427 U.S. 347, 373 (1976) (plurality opinion) (“The loss of First Amendment freedoms, for

even minimal periods of time, unquestionably constitutes irreparable injury.”).

       Traditional legal remedies would be inadequate. As in many cases involving restrictions

on First Amendment rights, “the quantification of injury is difficult and damages are therefore

not an adequate remedy.” Am. Civil Liberties Union of Ill. v. Alvarez, 679 F.3d 583, 589 (7th Cir.

2012) (citations and internal quotation marks omitted); see also Karem, 2019 WL 4169824, at

*10 (“[T]he only way to remedy the injury is to return the [press] pass and the access that

comes with it”).

       In cases implicating the First Amendment, the plaintiff’s “likelihood of success on the

merits will often be the determinative factor.” Higher Soc’y of Indiana v. Tippecanoe Cty., Ind.,

858 F.3d 1113, 1116 (7th Cir. 2017) (citation omitted). That’s the case here. MacIver has

made the requisite showings of irreparable harm and inadequacy of traditional legal remedies;


                                                8
the court turns to the merits. The material facts are undisputed, so from this point on, the

analysis of the motion for preliminary injunction coincides with the evaluation of the motion

for summary judgment.

C. Evaluation on the merits

       1. Legal framework for press-access claims

       Claims challenging government-imposed restrictions on access to government property

or events have been generally governed by public forum doctrine, which establishes a

framework for analyzing such restrictions based on the type of government property or event

at issue. See Perry Educ. Ass’n, 460 U.S. at 44. “Traditional public forums,” such as public streets

or parks, are places open to anyone where citizens are traditionally free to speak without

governmental approval or interference. Speakers cannot be excluded from a traditional public

forum without a compelling government interest. Cornelius v. NAACP Legal Def. & Educ. Fund,

Inc., 473 U.S 788, 800 (1985). A compelling government interest is also required to justify

exclusions from “designated public forums,” such as public theaters or other venues that the

government has designated as a place for or a means of communication. Id. But in “nonpublic

forums,” access may be restricted “as long as the restrictions are reasonable and are not an

effort to suppress expression merely because public officials oppose the speaker’s view.” Id.

(citations, quotation marks, and alterations omitted).

       Public forum analysis has three steps. First, the court must decide whether the activity

in which MacIver seeks to engage is protected by the First Amendment. Cornelius, 473 U.S. at

797. Here, there is no dispute that it is. See Alvarez, 679 F.3d at 597–600 (“[T]he First

Amendment provides at least some degree of protection for gathering news and information,

particularly news and information about the affairs of the government”).


                                                 9
          Second, the court must assess whether the forum at issue is public or nonpublic, to

determine the appropriate level of constitutional scrutiny. Cornelius, 473 U.S. at 800. Evers

contends that his press conferences and press briefings are nonpublic forums because he makes

them available only to the select journalists who meet his access criteria. MacIver doesn’t

address this question. MacIver does not argue that the court should consider Evers’s press

events to be “designated public forums” that Evers has “opened up for expressive activity by

part or all of the public.” International Soc. for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672,

678 (1992). Evers’s limited-access press events do not qualify as designated public forums

under the Supreme Court’s definition. See Arkansas Educ. Television Comm’n v. Forbes, 523 U.S.

666, 679 (1998) (“A designated public forum is not created when the government allows

selective access for individual speakers rather than general access for a class of speakers.”). So

the court concludes that Evers’s limited-access press conferences and press briefings are

nonpublic forums.

          At the third step of the public forum analysis, the court must assess the access

restrictions under the appropriate level of scrutiny, in this case the standard applicable to

nonpublic forums. For a nonpublic forum, the question is whether the restrictions are

(1) reasonable and (2) not an effort to suppress an opposing viewpoint. Cornelius, 473 U.S. at

800.

          With that general framework in mind, the court turns to MacIver’s three constitutional

claims.




                                                10
       2. MacIver’s First Amendment equal-access claim

       MacIver says that the First Amendment’s free press clause “includes a right of equal

access for all journalists to information or events made generally available to the press corps.”

Dkt. 7, at 9.

       MacIver contends that public forum analysis is relevant only for determining when a

“speaker may speak” on government property, not for questions about press access, which

MacIver says are always subject to strict scrutiny. Dkt. 19, at 2. For this proposition MacIver

relies principally on Sherrill v. Knight, 569 F.2d 124 (D.C. Cir. 1977). Sherrill involved a

correspondent for The Nation magazine who was denied a White House press pass for

unspecified reasons, which were later identified as related to security. The court concluded that

the denial of a press pass to a bona fide Washington correspondent must be based on a

compelling government interest, and that it would require notice, an opportunity to rebut, and

a written decision. Id. at 130. The analysis in Sherrill did not invoke public forum doctrine, but

that isn’t surprising because Sherrill predates Cornelius and Perry, the cases that established

modern forum doctrine. In any case, the Sherrill court did not hold that governmental press-

credentialing is subject to strict scrutiny. To the contrary, the court concluded that the

Constitution did not require “the articulation of detailed criteria upon which the granting or

denial of White House press passes is to be based.” Id. at 128. MacIver doesn’t cite any more

recent authority for its contention that press-credentialing is subject to strict scrutiny.

       Contrary to MacIver’s central argument, courts now routinely analyze press-access

issues under public forum doctrine following Cornelius and Perry. See, e.g., Youngstown Pub. Co.

v. McKelvey, No. 4:05 CV 00625, 2005 WL 1153996, at *6 (N.D. Ohio May 16, 2005)

(applying public forum doctrine in newspaper’s challenge to mayor’s policy forbidding city


                                                11
employees from speaking with newspaper’s reporters), opinion vacated on other grounds, appeal

dismissed sub nom. Youngstown Publ’g Co. v. McKelvey, 189 F. App’x 402 (6th Cir. 2006);

Telemundo of Los Angeles v. City of Los Angeles, 283 F. Supp. 2d 1095, 1101–02 (C.D. Cal. 2003)

(applying public forum doctrine in analyzing denial of equal access to a television broadcast

corporation seeking to broadcast a public ceremony); Getty Images New Servs. Corp. v. Dep’t of

Def., 193 F. Supp. 2d 112, 119 (D.D.C. 2002) (applying public forum doctrine in analyzing

photojournalism company’s claim that the government had denied it equal access to the

detention facilities at Guantanamo Bay).

       The court concludes that MacIver is not likely to prevail on its First Amendment equal

access claim and is not entitled to summary judgment on that claim.

       3. First Amendment viewpoint discrimination claim

       Properly framed, MacIver’s First Amendment claim is that it is a victim of viewpoint

discrimination. This calls for an evaluation of restrictions placed on a non-public forum, so the

question is whether Evers’s press-credentialing process is (1) reasonable and (2) viewpoint

neutral.

           a. Reasonableness of press credential criteria

       The government may restrict access to a non-public forum on the basis of “subject

matter and speaker identity” so long as the restrictions are consistent with the purpose of the

forum and do not discriminate on the basis of viewpoint. Cornelius, 473 U.S. at 806. The

government interests need not be compelling ones. Id. at 809.

       The court begins with Evers’s proffered interests, which implicitly articulate the purpose

of the forum at issue. Evers says that its press-access criteria are intended to serve two interests:

(1) limiting attendance for space constraints; and (2) ensuring that those in attendance are


                                                 12
established, bona fide journalists who will (a) maximize the public’s access to newsworthy

information and (b) be more likely to abide by professional journalistic standards, such as

honoring embargoes and respecting the distinction between on- and off-the-record

communications. These interests apply to both press conferences and press briefings. Because

MacIver does not separately address them, the court will consider them together.

       Evers’s interest in addressing space constraints is manifestly reasonable, even though

Evers does not say specifically how many journalists can be accommodated at the capitol. And

even if the space used for press conferences and briefings were not filled to capacity, it would

be reasonable to limit attendance to some number that would afford those in attendance a

reasonable opportunity to ask questions. MacIver doesn’t dispute that Evers has a legitimate

interest in controlling press access for space or security concerns, and MacIver does not

challenge Evers’s credentialing process on this ground.

       Evers’s interest in audience impact and journalistic ethics are also legitimate concerns.

To facilitate greater public access to newsworthy information, Evers includes criteria nos. 1, 2,

and 3, designed to gauge journalistic impact, favoring journalists from organizations that

(1) focus principally on news dissemination, (2) have published news continuously for at least

18 months and maintain periodical or established television or radio components, and

(3) employ professional journalists (or student journalists working for student-run

publications). These criteria are reasonably related to the goal of making sure that the

journalists who attend press conferences and briefings will reach larger audiences. MacIver does

not dispute the legitimacy of Evers’s interest in journalistic impact or dispute that these criteria

are reasonably related to that interest.




                                                13
       Evers also includes criteria nos. 4 and 5, which concern journalistic integrity. Criterion

no. 4 favors journalists and organizations who avoid real or perceived conflicts of interests,

entanglement with special interest groups, and other associations that might compromise

journalistic integrity. Criterion no. 5 addresses the independence of the journalist from groups

that engage in lobbying or advocacy. These criteria are based on standards used by other

governmental bodies—Congress and the Wisconsin legislature—and they reflect longstanding,

well-established norms. The court concludes that these criteria reflect reasonable efforts to

advance a legitimate government objective.

           b. Viewpoint neutrality of press credential criteria

       Evers’s press-credentialing criteria are, at least as stated, viewpoint neutral. There is

nothing about these traditional indicia of journalistic impact and integrity that favors one part

of the political spectrum over another. MacIver does not contend otherwise.

       MacIver’s main argument is that the criteria are subjective, which vests broad discretion

in Evers’s staff, who apply the credentialing criteria unfairly, to the detriment of journalists

with conservative viewpoints. MacIver relies primarily on three sets of comparators to

demonstrate viewpoint discrimination.

       First, MacIver contends that viewpoint discrimination may be inferred from the

presence of three left-leaning outlets on the media advisory email list: The Progressive; The

Capital Times; and The Devil’s Advocates Radio, a liberal talk-radio show. But MacIver does not

dispute that these three outlets are principally in the business of disseminating news and thus

meet a threshold criterion that MacIver doesn’t. As Evers points out, the media advisory email

list includes several outlets that are widely viewed as conservative, including The Washington

Times, Fox News, and The Wall Street Journal. MacIver argues that these are national outlets that


                                               14
are unlikely to send journalists to cover Evers’s press conferences. But that’s not Evers’s choice,

and MacIver hasn’t identified any local conservative media outlets that meet the credentialing

criteria whose journalists have been excluded from the media advisory email list.

       Second, MacIver contends that viewpoint discrimination can be inferred from the

inclusion of comparators that are affiliated with organizations that engage in lobbying and

advocacy activity. For instance, MacIver notes that the editors of two tribal newspapers—

Menominee Nation News and Kalihwisaks (sponsored by the Oneida Nation)—are included on

the list, even though both tribes are registered to lobby in Wisconsin. MacIver also cites

WUWM (a public radio station operated by the University of Wisconsin-Milwaukee) and

Wisconsin Public Television, both of which are on the list, even though both are affiliated with

the University of Wisconsin Board of Regents, which retains legislative liaisons who engage in

paid advocacy on behalf of the university system. MacIver says that many other entities on the

list regularly engage in “lobbying” or “political advocacy” if those terms are defined as broadly

as they have been applied to MacIver.

       These are not helpful comparators because the media outlets are substantively

independent from their parent organizations. Wisconsin Public Television, for example,

operates as part of the University of Wisconsin and is thus under the auspices of the Board of

Regents. But Wisconsin Public Television is not directly controlled by or funded exclusively by

the Board of Regents. The Menominee Nation News may be affiliated with the tribe, and the tribe

itself may engage in policy advocacy, but the Menominee Nation News functions as a stand-alone

news organization. The relationship between these media outlets and their affiliated entities is

nothing like the close connection between the MacIver Institute and the journalists who create

content for its website.


                                                15
       Third, MacIver points out that some credentialled publications, such as the Milwaukee

Journal Sentinel and the Wisconsin State Journal run editorials endorsing candidates in political

races. And the media advisory email list includes many opinion journalists, columnists, and

radio show hosts who regularly endorse causes, candidates, and legislation. Publishing editorials

and endorsements does not disqualify an outlet under traditional standards of journalistic

integrity, so long as the opinion staff and the news staff are separated. Again, MacIver has not

demonstrated any separation between the ideological mission of the think tank and its news

organization.

       Fourth, MacIver contends that if Evers is serious about including only organizations

whose “principal business” is “news dissemination,” he should exclude journalists affiliated

with most broadcast television networks and radio stations. After all, NBC, ABC, and CBS

spend more time broadcasting sports and entertainment than news shows, and some of the

radio stations on the media advisory email list dedicate more airtime to music than to news

coverage. This is a variation on the argument made against Wisconsin Public Television, and

it is based again on an overly expansive notion of “organization.” The media advisory email list

includes television and radio reporters who work for established news organizations, which in

some cases are part of a larger media enterprise. Nothing in this supports the argument that

Evers’s press-credentialing process demonstrates viewpoint discrimination.

       A truly relevant comparator would be a journalist from another think tank or advocacy

group who is nevertheless included on the media advisory email list. For example, it would be

probative of viewpoint discrimination if Jason Stein of the Wisconsin Policy Forum were on

the list, because it would demonstrate that Evers includes journalists from some think tanks

but not others. But Stein, a highly experienced journalist, isn’t on the list and he was excluded


                                               16
from Evers’s press briefing on February 28, 2019, despite his express request to be included.

See Dkt. 15-4. Stein’s affiliation with a think tank rather than a journalistic enterprise resulted

in his being treated just as Osmulki was treated.

       None of the comparators that MacIver has identified raise an inference that Evers’s

press-access criteria have any viewpoint discriminatory effect. And without evidence of

discriminatory effect, MacIver cannot prevail on its First Amendment claims. See Grossbaum v.

Indianapolis-Marion Cty. Bldg. Auth., 100 F.3d 1287, 1299 (7th Cir. 1996) (“[I]t is th[e]

unconstitutional effect that ultimately matters.”).

       MacIver contends that it employs experienced journalists, and it is nonpartisan, not

registered to lobby, and does not (and cannot) endorse political candidates. The court agrees

that its journalists, including plaintiff Osmulski, have sufficient professional experience to

make them credible state capitol correspondents. But their personal credentials have never been

the problem. Evers has reasonably concluded that MacIver is not a bona fide news organization.

MacIver publicly brands itself as a think tank committed to ideological principles. It engages

in policy-driven political advocacy, including advocating for specific initiatives and policy

approaches. It has a “news” tab on its website, but it does not maintain a news-gathering

organization separate from its overall ideological mission. It stands on the same footing as the

Wisconsin Policy Forum.

       Much of MacIver’s opening brief, Dkt. 7, is devoted to showing that Evers is motivated

to discriminate against MacIver’s conservative viewpoint. And in its reply brief, Dkt. 19, at 3–

4, MacIver contends that Evers’s expressed interest in a “fair and unbiased press corps,” Dkt. 7,

at 12, demonstrates his intent to censor journalists that he thinks are unfair and biased. The

court assumes that Evers would prefer favorable press coverage, and that as a Democrat, he


                                                17
would be less inclined to appreciate the work of the MacIver Institute than his Republican

predecessor. But Evers’s personal or political motives are simply not material: it only matters

that he has reasonable, viewpoint neutral criteria for granting access to his press conferences

and press briefings. See Grossbaum, 100 F.3d at 1293 (“We are governed by laws, not by the

intentions of legislators. Just as we would never uphold a law with unconstitutional effect

because its enactors were benignly motivated, an illicit intent behind an otherwise valid

government action indicates nothing more than a failed attempt to violate the Constitution.”

(citation and internal quotation marks omitted)).

       MacIver has adduced no evidence that Evers grants or denies press access unreasonably

or on the basis of the journalist’s viewpoint. The court concludes that MacIver will not succeed

on its First Amendment viewpoint discrimination claim and is not entitled to summary

judgment on that claim.

       4. Equal protection claim

       MacIver’s Fourteenth Amendment equal protection claim repackages its First

Amendment claims. The court has already concluded that MacIver will not succeed under the

First Amendment. Because MacIver hasn’t shown that Evers’s criteria infringes on a

fundamental right, MacIver is not entitled to heightened review under the Equal Protection

Clause. See Perry Educ. Ass’n, 460 U.S. at 54 (concluding that the entitlement-to-access

argument that the Supreme Court rejected under the First Amendment “fares no better in equal

protection garb”); Lyng v. Int’l Union, United Auto., Aerospace & Agr. Implement Workers of Am.,

UAW, 485 U.S. 360, 370 (1988) (where a statute has no substantial impact on a fundamental

interest, the classification does not garner heightened scrutiny under the Equal Protection

Clause).


                                              18
       Accordingly, in deciding MacIver’s equal protection claim, the court evaluates Evers’s

press-access criteria under the deferential rational basis standard. See Goodpaster v. City of

Indianapolis, 736 F.3d 1060, 1071 (7th Cir. 2013). The press-access criteria easily survive

rational-basis review, for the reasons explained above. The press-access criteria are reasonably

related to Evers’s asserted interests in accounting for space constraints, maximizing public

access to information, and upholding journalistic standards. So the court concludes that

MacIver will not succeed on its equal protection claim either.

D. Balance of hardship

       Given the court’s decision on the merits, the court will not consider the balance of

harms at great length. MacIver says that the harms associated with its continued exclusion

from the media advisory list are substantial, both to MacIver and its journalists and to the

public at large, and that any hardship on Evers would be negligible because complying with an

injunction would require nothing more than adding a few names to a listserv or setting out a

few extra chairs at a press conference. Evers takes a broader view of the implications of an

injunction. He contends that if he is ordered to grant access to MacIver, there will be no

limiting principle by which he could restrict media access at all.

       The court is persuaded that on balance, the harms of granting an injunction would

outweigh the harms of maintaining the status quo. MacIver journalists won’t have access to

press conferences and briefings, but there is nothing to stop them from continuing to publish

stories about Evers and his administration. But ordering Evers to grant access to MacIver

journalists would establish an untenable precedent. Any citizen journalist could make the same

case MacIver has made, forcing Evers to either permit unrestricted access at every event or




                                               19
forego press events altogether. Under these circumstances, the balance of harms tips against an

injunction.

E. Conclusion

       The court concludes that the material facts are undisputed, but that the law supports

Evers, not MacIver. Accordingly, the court will give MacIver ten days to show cause why

summary judgment should not be granted to Evers.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiffs’ motion to consolidate the decision on the preliminary injunction with a
          decision on the merits under Federal Rule of Civil Procedure 65(a)(2), Dkt. 28, is
          GRANTED.

       2. Plaintiffs’ motion for preliminary injunction, Dkt. 6, is DENIED.

       3. Plaintiffs must respond to the court’s Rule 56(f) notice by April 10, 2020, showing
          why the court should not grant summary judgment against them on all claims.

       Entered March 31, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              20
